Election/Restrictions
Applicant’s election without traverse of a driveshaft (Group I) in the reply filed on November 9, 2021 is acknowledged.

Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 9, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vehicle transmission attached to the flange yoke 114 via bolts (see claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Specification
The disclosure is objected to because:
At page 9, line 20, “the second portion 126” should be changed to “the second portion 126b”.
The detailed description of the invention fails to describe:
The stem portion 120a having at outer diameter “reduced relative to an overall span of the arms” as recited in claim 1.
A space like that recited at claim 1.
Rotation of the flange yoke 114 causes rotation via the cardan joint 116 in the yoke 120, collar 126, and driveshaft 112 as recited in claim 2.
The stem portion 120a having a constant diameter as recited in claim 5

Claim Objections
Claim 8 is objected to because at line 2, “a first end of the collar member, and a second end of the collar member” should be changed to “the first end of the collar member, and the second end of the collar member”.

Claim Rejections - 35 USC § 102
Claim(s) 1-4, 6, 7 & 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly, US 6,422,947.  Kelly shows a driveshaft apparatus (12) comprising: 
a driveshaft (16) having a longitudinal axis extending between first and second ends thereof; 
a collar member (30) coaxial with the driveshaft and having first and second ends, wherein the first end of the collar member is attached to the first end of the driveshaft; 
a yoke member (26, 28, 34) coaxial with the driveshaft and having first and second ends, wherein the first end is attached to the second end of the collar member, wherein the yoke member includes a stem portion (28), and arms (34) extending radially outward from the stem, wherein the stem portion has an outer diameter that is reduced relative to an outer diameter of the driveshaft and that is reduced relative to an overall span of the arms; 
wherein the figures show a space is defined radially outward from at least a portion of the stem that is radially between the outer diameter of the stem and the outer diameter of the driveshaft such that a tool can access the space and be at least partially disposed radially inward from the outer diameter of the driveshaft without interfering with the stem,
wherein a cardan joint (32) is attached to the arms of the yoke; and a flange yoke (14) having arms (36) attached to the cardan joint, wherein rotation of the flange yoke causes rotation via the cardan joint in the yoke, collar, and driveshaft,
wherein the collar includes a first portion (46) and a second portion (48), and the first portion has a greater diameter than the second portion,

wherein at col. 3, lines 20-27, Kelly disclose the stem portion can have a solid cross-section (see “conventional solid connecting rod”),
wherein Fig. 1 shows the stem portion (28) is received within the collar (30) in an axially overlapping arrangement,
wherein the stem portion is laser welded to the collar member (col. 3, lines 41-45),
wherein a vehicle transmission is attached to the flange yoke (14) via bolts (col. 2, line 66 through col. 3, line 1,
wherein Fig. 1 shows the first portion (46) of the collar (30) has a sidewall thickness that is smaller than a sidewall thickness of the second portion (48) of the collar.

Claims 1-5, 8, 9, 13 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleinhans,, US 8,960,610.  Kleinhans shows a driveshaft apparatus comprising: 
a driveshaft (see Fig. 3 and “one or more transmission shafts” at col. 5, line 9) having a longitudinal axis extending between first and second ends thereof; 
a collar member (2) coaxial with the driveshaft and having first and second ends, wherein the first end of the collar member is attached to the first end of the driveshaft; 
a yoke member (1, 3) coaxial with the driveshaft and having first and second ends, wherein the first end is attached to the second end of the collar member, wherein the yoke member includes a stem portion (1), and arms (3) extending radially outward from the stem, 
wherein Figures 1 & 2 show a space is defined radially outward from at least a portion of the stem that is radially between the outer diameter of the stem and the outer diameter of the driveshaft such that a tool can access the space and be at least partially disposed radially inward from the outer diameter of the driveshaft without interfering with the stem,
wherein a cardan joint (4) is attached to the arms of the yoke; and a flange yoke (see Fig. 2) having arms attached to the cardan joint, wherein rotation of the flange yoke causes rotation via the cardan joint in the yoke, collar, and driveshaft,
wherein the collar (2) includes a first portion (left end in Figs. 1 & 2)) and a second portion (right end in Figs. 1 & 2), and the first portion has a greater diameter than the second portion,
wherein Figures 1 & 2 show the stem portion (1) is axially longer than the arms (3) of the yoke,
wherein Figs. 1 & 2 show the stem portion (1) has a constant outer diameter,
wherein Figs. 1 & 3 shows the stem portion (1) is abutted to and welded (5) to the first end of the collar member (2), and a second end of the collar member is attached to the driveshaft,
wherein Figs. 1 & 2 show the stem portion of the yoke is free from attachment to a surrounding bearing structure,
wherein Fig. 2 shows the collar member and the yoke are in the form of a single monolithic unitary piece.

Claims 1, 2, 5-7, 11, 13 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshioka, US 7,591,354.  At Fig. 1A, Yoshioka shows a driveshaft apparatus comprising: 
a driveshaft (33) having a longitudinal axis extending between first and second ends thereof; 
a collar member (nominally indicated by reference numeral 36) coaxial with the driveshaft and having first and second ends, wherein the first end of the collar member is attached to the first end of the driveshaft; 
a yoke member (20) coaxial with the driveshaft and having first and second ends, wherein the first end is attached to the second end of the collar member, wherein the yoke member includes a stem portion (34), and arms (28) extending radially outward from the stem, wherein the stem portion has an outer diameter that is reduced relative to an outer diameter of the driveshaft and that is reduced relative to an overall span of the arms; 
wherein Figure 1A shows a space is defined radially outward from at least a portion of the stem that is radially between the outer diameter of the stem and the outer diameter of the driveshaft such that a tool can access the space and be at least partially disposed radially inward from the outer diameter of the driveshaft without interfering with the stem,
wherein a cardan joint (30) is attached to the arms of the yoke; and a flange yoke (29) having arms attached to the cardan joint, wherein rotation of the flange yoke causes rotation via the cardan joint in the yoke, collar, and driveshaft,
wherein Fig. 1A shows the stem portion (34) has a constant outer diameter, and a solid cross-section, 

wherein Figs. 1 & 2 show the stem portion of the yoke is free from attachment to a surrounding bearing structure,
wherein Fig. 1A shows the collar member and the yoke are in the form of a single monolithic unitary piece.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Federmann, Krugman and Mabe each disclose a driveshaft apparatus

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/Greg Binda/Primary Examiner, Art Unit 3679